United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1721
                                  ___________

Festus Olakunle Ajetunmobi,          *
                                     *
             Petitioner,             *
                                     * Petition for Review of
       v.                            * an Order of the Immigration
                                     * and Naturalization Service.
John Ashcroft, Attorney General      *
of the United States,                *      [UNPUBLISHED]
                                     *
             Respondents.            *
                                ___________

                        Submitted: August 27, 2002

                              Filed: August 30, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Festus Olakunle Ajetunmobi, a Nigerian citizen and lawful permanent resident
(LPR) of the United States, petitions for review of an order of the Board of
Immigration Appeals (BIA), which summarily affirmed the Immigration Judge’s
determination that Mr. Ajetunmobi was removable under the Immigration and
Nationality Act (INA) § 237(a)(2)(A)(ii) (8 U.S.C.§ 1227(a)(2)(A)(ii)) for having
been convicted of two separate crimes involving moral turpitude, and under INA
§ 237(a)(2)(A)(iii) (8 U.S.C. § 1227(a)(2)(A)(iii)) for having been convicted of an
aggravated felony as defined in INA § 101(a)(43)(F) (8 U.S.C. § 1101(a)(43)(F)). We
deny the petition.

       Mr. Ajetunmobi argues that INA § 212(h) (8 U.S.C. § 1182(h)), which
prevented him from receiving a waiver of inadmissibility, violates equal protection
by treating illegal aliens better than LPRs. See 8 U.S.C. § 1182(h) (no waiver of
inadmissibility shall be granted to LPR who has been convicted of aggravated felony
since admission). Although 8 U.S.C. § 1182(h) states that “[n]o court shall have
jurisdiction to review a decision of the Attorney General to grant or deny a waiver [of
inadmissibility],” Mr. Ajetunmobi’s equal-protection challenge is reviewable, see
Vasquez-Velezmoro v. INS, 281 F.3d 693, 695-96 (8th Cir. 2002) (despite
§ 1182(h)’s jurisdiction-stripping language, this court has jurisdiction to consider
substantial constitutional challenges to INA). The equal-protection challenge,
however, is foreclosed. See Lukowski v. INS, 279 F.3d 644, 647-48 (8th Cir. 2002)
(“§ 1182(h) easily passes equal protection muster”; Congress does not violate equal
protection merely because classifications it makes are imperfect or result in some
inequality).

      The other issues Mr. Ajetunmobi seeks to raise either exceed the scope of this
court’s jurisdiction to review directly a BIA determination, or lack merit, and some
are duplicative of claims he has pending in a habeas corpus action.

      Accordingly, we deny the petition.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-